Citation Nr: 0309679	
Decision Date: 05/22/03    Archive Date: 05/27/03

DOCKET NO.  99-11 742A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to service connection for residuals of a head 
injury.  


REPRESENTATION

Appellant represented by:	Mississippi State Veterans 
Affairs Commission


ATTORNEY FOR THE BOARD

Theresa M. Catino, Counsel







INTRODUCTION

The veteran served on active military duty from April 1955 to 
September 1957.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 1999 rating action of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Jackson, Mississippi.  In that decision, the RO determined 
that new and material evidence sufficient to reopen a 
previously denied claim for service connection for residuals 
of a head injury had not been received.  

Following notification of this decision, the veteran 
perfected a timely appeal with respect to the denial of his 
petition to reopen his previously denied claim for service 
connection for residuals of a head injury.  In September 
2002, the Board determined that new and material evidence 
sufficient to reopen the previously denied claim for service 
connection for residuals of a head injury had, in fact, been 
received.  

Additionally, the Board determined that the de novo issue of 
entitlement to service connection for residuals of a head 
injury required further development consistent with the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) (codified as amended at 
38 U.S.C.A. § 5100 et seq. (West 2002)).  Based upon this 
conclusion, the Board, in August 2002, undertook evidentiary 
development with regard to this issue.  After completion of 
the additional development, the Board provided the veteran 
and his representative notice of the development as required 
by Rule of Practice 903.  67 Fed. Reg. 3,099, 3,105 (Jan. 23, 
2002) (to be codified at 38 C.F.R. § 20.903).  Additionally, 
the Board gave the veteran and his representative opportunity 
to respond.  


REMAND

As noted in the Introduction portion, the Board has conducted 
additional development of the veteran's service connection 
claim, pursuant to 38 C.F.R. § 19.9(a)(2).  Notice of the 
evidence obtained as a result of such development has also 
been made to the veteran and his representative.  See, 38 
C.F.R. § 20.903.  Furthermore, the veteran and his 
representative were given an opportunity to respond.  See, 
38 C.F.R. § 19.9(a)(2)(ii).  

Significantly, however, in a recent decision, the United 
States Court of Appeals for the Federal Circuit (Federal 
Circuit Court) invalidated 38 C.F.R. § 19.9(a)(2), including 
38 C.F.R. § 19.9(a)(2)(ii).  Disabled American Veterans 
v. Sec'y of Veterans Affairs, Nos. 02-7304, -7305, -7316, 
2003 U.S. App. LEXIS 8275 (Fed. Cir. May 1, 2003).  Pursuant 
to this recent decision, the Federal Circuit Court explained 
that the proper procedure is to allow the RO an opportunity 
to review in the first instance the evidence procured as a 
result of Board development.  Id.  

Accordingly, further appellate consideration will be deferred 
and this case is REMANDED to the RO for the following 
actions:

1.  The RO must review the claims file 
and ensure that all notification and 
development action required by 
38 U.S.C.A. §§ 5102, 5103, and 5103A 
(West 2002) and the implementing 
regulations are fully complied with and 
satisfied.  

2.  Thereafter, the RO should 
re-adjudicate the issue of entitlement to 
service connection for residuals of a 
head injury.  If the benefit sought on 
appeal remains denied, the veteran and 
his representative should be provided 
with a supplemental statement of the case 
(SSOC).  The SSOC must contain notice of 
all relevant actions taken on the claim 
for benefits, to include the applicable 
law and regulations considered pertinent 
to the issue currently on appeal as well 
as a summary of the evidence received 
since the issuance of the last SSOC in 
July 2002.  An appropriate period of time 
should be allowed for response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action unless 
otherwise notified.  

The veteran has the right to submit additional evidence and 
argument on the matter that the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims (Court) for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West 2002) (Historical and Statutory Notes).  In 
addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.  



	                  
_________________________________________________
	A. BRYANT
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).  




